DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements submitted on 17 September 2019,
22 December 2020 and 28 January 2021 are in compliance with the provisions of
37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

The information disclosure statement filed 04 October 2019 fails to comply with the provisions of 37 CFR 1.98(b)(5) because non-patent literature document 2 does not list a date.  It has been placed in the application file, but the information referred to therein pertaining to non-patent literature document 2 has not been considered as to the merits.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing 

Drawings
The drawings were received on 17 September 2019.  These drawings are accepted.

Specification
The abstract of the disclosure is objected to because it is not “within the range of 50 to 150 words in length.”  Appropriate correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/573,912 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over claims 1 and 3-10 of copending Application No. 16/573,912 as follows:
Regarding present claim 1, copending Application No. 16/573,912 claims a magnetic recording tape (line 1 of copending claim 1 and lines 1-2 of copending claim 4) comprising a substrate comprising a poly ether ether ketone (PEEK) (lines 3-4 of copending claim 1 and lines 3-4 of copending claim 4), and an underlayer above the substrate (line 3 of copending claim 1 and line 3 of copending claim 4).
claim 1, copending Application No. 16/573,912 does not claim “a recording layer above the underlayer.”  This, however, is a notoriously old and well known magnetic recording tape configuration, and therefore to have claimed such would have been obvious to a person having ordinary skill in the art.
Regarding present claim 11, copending Application No. 16/573,912 claims a magnetic recording tape (line 1 of copending claim 1 and lines 1-2 of copending claim 4) comprising a substrate comprising a poly ether ether ketone (PEEK) (lines 3-4 of copending claim 1 and lines 3-4 of copending claim 4), and an underlayer above the substrate (line 3 of copending claim 1 and line 3 of copending claim 4).
Regarding present claim 11, copending Application No. 16/573,912 does not claim “a recording layer above the underlayer” and a “tape cartridge” comprising “a housing; and [the] magnetic recording tape at least partially stored in the housing.”  This, however, is a notoriously old and well known magnetic recording tape configuration and arrangement, and therefore to have claimed such would have been obvious to a person having ordinary skill in the art.
Regarding present claims 2 and 13, copending Application No. 16/573,912 claims that a chain length of the PEEK is greater than about 20 (lines 4-5 of copending claim 1).
Regarding present claims 3 and 14, copending Application No. 16/573,912 claims that a chain length of the PEEK is about 50 to about 100 (lines 1-2 of copending claim 3).
Regarding present claims 4 and 15, copending Application No. 16/573,912 claims that a tensile storage modulus of the substrate as measured by dynamic thermal 
Regarding present claims 5 and 16, copending Application No. 16/573,912 claims that a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 5.5 GPa to about 12 GPa (lines 1-3 of copending claim 5).
Regarding present claims 6 and 17, copending Application No. 16/573,912 claims that crystalline regions of the substrate are generally aligned with one another (lines 1-2 of copending claim 6).
Regarding present claims 7 and 18, copending Application No. 16/573,912 claims that a thickness of the substrate is in a range of about 2.5 microns to about 8 microns (lines 1-2 of copending claim 7).
Regarding present claims 8 and 19, copending Application No. 16/573,912 claims that a thickness of the substrate is in a range of about 3 microns to about 4.5 microns (lines 1-2 of copending claim 8).
Regarding present claims 9 and 20, copending Application No. 16/573,912 claims that the underlayer is grafted to the substrate (lines 1-2 of copending claim 9).
Regarding present claims 10 and 21, copending Application No. 16/573,912 claims that no adhesive is present between the underlayer and the substrate (lines 1-2 of copending claim 10).
Regarding present claim 12, copending Application No. 16/573,912 does not claim that the tape cartridge comprises “a nonvolatile memory coupled to the housing.”  This, however, is a notoriously old and well known tape cartridge configuration, and 

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/129,577 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over claims 1-10 of copending Application No. 17/129,577 as follows:
Regarding present claim 1, copending Application No. 17/129,577 claims a magnetic recording tape (line 1 of copending claim 1) comprising a substrate comprising a poly ether ether ketone (PEEK) (lines 2-3 of copending claim 1), and an underlayer above the substrate (line 2 of copending claim 1).
Regarding present claim 1, copending Application No. 17/129,577 does not claim “a recording layer above the underlayer.”  This, however, is a notoriously old and well known magnetic recording tape configuration, and therefore to have claimed such would have been obvious to a person having ordinary skill in the art.
Regarding present claim 11, copending Application No. 17/129,577 claims a magnetic recording tape (line 1 of copending claim 1) comprising a substrate comprising a poly ether ether ketone (PEEK) (lines 2-3 of copending claim 1), and an underlayer above the substrate (line 2 of copending claim 1).
claim 11, copending Application No. 17/129,577 does not claim “a recording layer above the underlayer” and a “tape cartridge” comprising “a housing; and [the] magnetic recording tape at least partially stored in the housing.”  This, however, is a notoriously old and well known magnetic recording tape configuration and arrangement, and therefore to have claimed such would have been obvious to a person having ordinary skill in the art.
Regarding present claims 2 and 13, copending Application No. 17/129,577 claims that a chain length of the PEEK is greater than about 20 (lines 1-2 of copending claim 2).
Regarding present claims 3 and 14, copending Application No. 17/129,577 claims that a chain length of the PEEK is about 50 to about 100 (lines 1-2 of copending claim 3).
Regarding present claims 4 and 15, copending Application No. 17/129,577 claims that a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa (lines 1-3 of copending claim 4).
Regarding present claims 5 and 16, copending Application No. 17/129,577 claims that a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 5.5 GPa to about 12 GPa (lines 1-3 of copending claim 5).
Regarding present claims 6 and 17, copending Application No. 17/129,577 claims that crystalline regions of the substrate are generally aligned with one another (lines 1-2 of copending claim 6).
claims 7 and 18, copending Application No. 17/129,577 claims that a thickness of the substrate is in a range of about 2.5 microns to about 8 microns (lines 1-2 of copending claim 7).
Regarding present claims 8 and 19, copending Application No. 17/129,577 claims that a thickness of the substrate is in a range of about 3 microns to about 4.5 microns (lines 1-2 of copending claim 8).
Regarding present claims 9 and 20, copending Application No. 17/129,577 claims that the underlayer is grafted to the substrate (lines 1-2 of copending claim 9).
Regarding present claims 10 and 21, copending Application No. 17/129,577 claims that no adhesive is present between the underlayer and the substrate (lines 1-2 of copending claim 10).
Regarding present claim 12, copending Application No. 17/129,577 does not claim that the tape cartridge comprises “a nonvolatile memory coupled to the housing.”  This, however, is a notoriously old and well known tape cartridge configuration, and therefore to have claimed such would have been obvious to a person having ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 11, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakana et al. (US 5,989,680).
Wakana et al. (US 5,989,680) teach a magnetic recording tape (1, see lines 4-5 in column 1, for instance, i.e., “The present invention relates to a magnetic recording medium, such as a magnetic tape”) comprising a substrate (2) comprising a poly ether ether ketone (see line 64 in column 2 thru line 9 in column 3, for instance, i.e., “The nonmagnetic polymer substrate 2 which may be used in the present invention… includes… polyether ether ketone”), an underlayer (3) above the substrate; and a recording layer (4) above the underlayer [as per claim 1]; wherein the magnetic recording tape is a component of a tape cartridge (see lines 35-36 in column 11, for instance, i.e., “The magnetic tape was put in a tape cassette”) comprising a housing (see lines 35-36 in column 11, for instance, i.e., for “The magnetic tape [to be] put in a tape cassette” it must inherently comprise a housing) with the magnetic recording tape at least partially stored in the housing (see lines 35-36 in column 11, for instance, i.e., “The magnetic tape was put in [the] tape cassette”) [as per claim 11]; wherein a thickness of the substrate is in a range of about 2.5 microns to about 8 microns (see lines 11-13 in column 3, for instance, i.e., “The thickness of the substrate 2 is not particularly limited, usually ranging from 2 to 100 µm, preferably 2 to 76 µm” includes values within the claimed range) [as per claims 7 and 18]; wherein a thickness of the substrate is in a range of about 3 microns to about 4.5 microns (see lines 11-13 in column 3, for instance, i.e., “The thickness of the substrate 2 is not particularly limited, usually ranging from 2 to 100 µm, preferably 2 to 76 µm” includes values within the claimed range) [as per claims 8 and 19]; and wherein no adhesive is present between as per claims 10 and 21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakana et al. (US 5,989,680) in view of Hashimoto et al. (US 5,059,468).
Wakana et al. (US 5,989,680) teach the magnetic recording tape as detailed in paragraph 11, supra.  Wakana et al. (US 5,989,680), however, remain silent as to “wherein a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa” as per claims 4 and 15, and “wherein a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 5.5 GPa to about 12 GPa” as per claims 5 and 16.
Hashimoto et al. (US 5,059,468) teach that a tensile storage modulus of a substrate (1) as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa (see lines 33-38 in column 3, for instance, i.e., “a tensile modulus within the range of from about 300 to 1,200 kg/mm2, particularly from 325 to 700 kg/mm2” is about 2.94 to 11.77 GPa, particularly from 3.19 to 6.86 GPa, which 2, particularly from 325 to 700 kg/mm2” is about 2.94 to 11.77 GPa, particularly from 3.19 to 6.86 GPa, which includes values within the claimed range) is a notoriously old and well known substrate tensile storage modulus range in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had a tensile storage modulus of the substrate of Wakana et al. (US 5,989,680) as measured by dynamic thermal mechanical analysis be in a range of about 4 GPa to about 20 GPa, and in a range of about 5.5 GPa to about 12 GPa, as taught/suggested by Hashimoto et al. (US 5,059,468).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had a tensile storage modulus of the substrate of Wakana et al. (US 5,989,680) as measured by dynamic thermal mechanical analysis be in a range of about 4 GPa to about 20 GPa, and in a range of about 5.5 GPa to about 12 GPa, as taught/suggested by Hashimoto et al. (US 5,059,468), since such is a notoriously old and well known substrate tensile storage modulus range in the art as shown by Hashimoto et al. (US 5,059,468), and selecting a known substrate tensile storage modulus range on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakana et al. (US 5,989,680) in view of Applicant’s Admitted Prior Art (Paragraph [0109]).

Applicant’s Admitted Prior Art (Paragraph [0109]) teaches that it is “conventional” to have crystalline regions of a substrate generally aligned with one another to enable “higher modulus without sensitivity to water and near-fully elastic creep recovery.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had crystalline regions of the substrate of Wakana et al. (US 5,989,680) be generally aligned with one another as taught/ suggested by Applicant’s Admitted Prior Art (Paragraph [0109]).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had crystalline regions of the substrate of Wakana et al. (US 5,989,680) be generally aligned with one another as taught/suggested by Applicant’s Admitted Prior Art (Paragraph [0109]) since such enables higher modulus without sensitivity to water and near-fully elastic creep recovery.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakana et al. (US 5,989,680) in view of Ishihara et al. (US 4,966,797).
Wakana et al. (US 5,989,680) teach the magnetic recording tape as detailed in paragraph 11, supra.  Wakana et al. (US 5,989,680), however, remain silent as to “wherein the underlayer is grafted to the substrate.”

One of ordinary skill in the art would have been motivated to have had the underlayer of Wakana et al. (US 5,989,680) be grafted to the substrate as taught/ suggested by Ishihara et al. (US 4,966,797) since such is a notoriously old and well known fabrication technique, and selecting a known fabrication technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wakana et al. (US 5,989,680) in view of Biskeborn et al. (US 2014/0087089).
Wakana et al. (US 5,989,680) teach the magnetic recording tape as detailed in paragraph 11, supra.  Wakana et al. (US 5,989,680), however, remain silent as to the tape cartridge comprising “a nonvolatile memory coupled to the housing.”
Biskeborn et al. (US 2014/0087089) teach that a tape cartridge (150) comprising a nonvolatile memory (156) coupled to a housing (152) thereof is a notoriously old and well known tape cartridge configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the tape cartridge of Wakana et al. (US 5,989,680) comprise a nonvolatile memory 
One of ordinary skill in the art would have been motivated to have had the tape cartridge of Wakana et al. (US 5,989,680) comprise a nonvolatile memory coupled to the housing as taught/suggested by Biskeborn et al. (US 2014/0087089) since such is a notoriously old and well known tape cartridge configuration, and selecting a known tape cartridge configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688